Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application is claiming priority to PRO 62/623,286 filed on 29 January 2018. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fasano, Giancarmine, et al, “Tutorial: Sense and avoid for unmanned aircraft systems,” IEEE A&E Systems Magazine, November 2016, Part II of II [now Fasano], further in view of Sahawneh, L., Duffield, M., Beard, R., and McLain, T. Detect and Avoid for Small Unmanned Aircraft Systems using ADS-B, Air Traffic Control Quarterly, vol. 23, no. 2-3, pp. 203-240, April 2015 [now Sahawneh].
Claim 1
	Fasano discloses a method for use in an unmanned aerial vehicle (UAV), the method comprising: [see at least Fasano, Fig. 5, table I]
detecting a risk of collision with one or more objects in an airspace serviced by a mobile edge computing (MEC) node, the MEC node providing an edge detect and avoid (edge-DAA) function [see at least Fasano p. 91 Col. 1-2 (Noncooperative SAA is performed when an aircraft is equipped with sensors that allow for autonomous detection of a collision threat without external support…A primary function of sensors is the surveillance of traffic in a specific region of airspace surrounding the own aircraft that is called the field of regard [edges].), p. 99 Col. 2- p. 100, Col. 1]; 
determining a first resolution advisory (RA) to be acted on in order to avoid the collision with the one or more objects based on a local DAA function within the UAV, wherein the first RA comprises a first one or more actions for the UAV to perform in the airspace to avoid the collision [see at least Fasano, Tables II, III, p.105, col. 2 (resolution advisory)]; 
receiving, from the MEC node, a second RA to be acted on in order to avoid the collision with one or more objects based on the edge-DAA function, wherein the second RA comprises a second one or more actions for the UAV to perform in the airspace to avoid the collision [see at least Fasano p. 96, col. 1, p. 103, col. 2, p.108, col. 1]; 
if the second RA can be acted on to avoid the collision with the one or more objects, acting on the second RA and sending a message to the MEC node with an acknowledgement; and if the second RA cannot be acted on to avoid the collision with the one or more objects without causing a collision with one or more other objects, acting on the first RA and sending the message to the MEC node with a negative acknowledgement [see at least Fasano, p.108, col. 2-p. 109, col. 1].
Fasano is a tutorial showing the future of the area of sense and avoid.  Fasano does not specifically disclose the edge node, Resolution advisory, or activation.
Sahawneh more specifically teaches detecting a risk of collision with one or more objects in an airspace serviced by a mobile edge computing (MEC) node, the MEC node providing an edge detect and avoid (edge-DAA) function [see at least Sahawneh, p. 17 to the resolution advisory concept and collision detection logic implemented by the current operationally mandated version of TCAS (TCAS II, Version 7.0) (Munoz et al., 2013); p. 20 (We discretize the map and construct a weighted graph where the edges represent potential maneuvers, and the weights represent the collision risk and maneuver cost. The map is discretized by using a cylindrical grid, and the ownship is commanded to move along the edges of the grid. The result is a directed weighted graph that can be described by the tuple G(N , E, C), where N is a finite nonempty set of nodes, and E is a collection of ordered pairs of distinct nodes from N such that each pair of nodes in E is called a directed edge or link, and C is the cost associated with traversing each edge.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the general tutorial of Fasano, which outlines the needs of the future for Sense and alert and other needs for UAS, with the more specific procedures of detect/sense and avoid techniques presented by Sahawneh. 
Claim 2
	Fasano in combination with Sahawneh discloses the method of Claim 1. 
	Fasano further discloses determining a time to a closest point of approach (CPA) to the one or more objects [see at least Fasano, fig. 18; p.86, col. 1 (Regardless of the selected architecture, in general SAA consists of two time frames: separation assurance and collision avoidance [7, 8]. The first reduces the probability of a collision by ensuring that the aircraft remain “well clear” of each other, thereby ensuring safe separation, while collision avoidance is related to immediate maneuvers just prior to closest point of approach, to prevent collisions in cases where safe separation is lost.), p. 88, col. 2, p. 105, col. 1.]
Claim 3
	Fasano in combination with Sahawneh discloses the method of Claim 1. 
	Fasano further discloses the CPA comprises a minimum distance to the one or more objects in a three dimensional space [see at least Fasano, P. 91, Col. 2 (A scan or image can be defined as a three-dimensional or two-dimensional map of the property measured by the sensor on its surveillance region.)].  
Claim 4
Fasano in combination with Sahawneh discloses the method of Claim 1. 
Fasano does not specifically teach the first RA and the second RA are acted on prior to the CPA.
Sahawneh teaches the first RA and the second RA are acted on prior to the CPA [see at least Sahawneh, p. 17 (Our approach is based on evaluating both near-term threats that need immediate action and long-term conflicts that can be smoothly resolved so that they will not become a close proximity threat. Similar to the resolution advisory concept and collision detection logic implemented by the current operationally mandated version of TCAS (TCAS II, Version 7.0) (Munoz et al., 2013), the proposed conflict/collision detection approach constructs a virtual volume surrounding the ownship UAS, that, when penetrated by the intruder, triggers the conflict/collision detection algorithm.)].  
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the general tutorial of Fasano, which outlines the needs of the future for Sense and alert and other needs for UAS, with the more specific procedures of detect/sense and avoid techniques presented by Sahawneh. 
Claim 5
Fasano in combination with Sahawneh discloses the method of Claim 1.
Fasano also discloses wherein the one or more objects comprise a second UAV [see at least Fasano p. 86, col. 1].
Sahawneh also teaches  wherein the one or more objects comprise a second UAV [see at least Sahawneh, p. 1-2 Introduction (As a result, similar to a pilot’s ability to visually scan the surrounding airspace for possible intruding aircraft and take action to avoid a collision, a UAS must be capable of monitoring and avoiding other manned or unmanned aircraft with which it may collide. This detect-and-avoid (DAA) manadate is the capability of a UAS to remain well clear and avoid collisions with other air trac (George, 2009).].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the general tutorial of Fasano, which outlines the needs of the future for Sense and alert and other needs for UAS, with the more specific procedures of detect/sense and avoid techniques presented by Sahawneh. 
Claim 6
Fasano in combination with Sahawneh discloses the method of Claim 1. 
Fasano further discloses the determining the first RA comprises exchanging one or more messages with the second UAV [see at least Fasano, p. 103, col. 2 (Centralized processing architectures (such as [36]) need to be tailored for particular sensing architectures. However, they enable cross-sensor cueing, i.e., the exchange of information at the sensor level, establishing a feedback mechanism between data fusion estimates and raw detections which can be the real added value of multisensor systems.)].
Sahawneh also teaches determining the first RA comprises exchanging one or more messages with the second UAV [see at least Sahawneh, p. 6 (ADS-B is a cooperative sensor that supports the exchange of a wide variety of information over long ranges. Information that is typically exchanged includes aircraft state information, state error estimates, aircraft identifiers, and aircraft operating indicators.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the general tutorial of Fasano, which outlines the needs of the future for Sense and alert and other needs for UAS, with the more specific procedures of detect/sense and avoid techniques presented by Sahawneh. 
Claim 7
Fasano in combination with Sahawneh discloses the method of Claim 1. 
Fasano further discloses the message comprises a position, velocity, and intent broadcasting signal (PIBS) [see at least Fasano, p. 85, col. 1, p. 91, col.1].  
Sahawneh further teaches message comprises a position, velocity, and intent broadcasting [see at least Sahawneh, p. 3 (Automatic Dependent Surveillance-Broadcast (ADS-B) is a cooperative sensor that is a promising option for DAA on small UAS.), p. 6].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the general tutorial of Fasano, which outlines the needs of the future for Sense and alert and other needs for UAS, with the more specific procedures of detect/sense and avoid techniques presented by Sahawneh. 
Claim 8
Fasano in combination with Sahawneh discloses the method of Claim 1. 
Fasano further discloses the MEC node is part of a MEC platform that is co- located with a radio access network [see at least Fasano Table I, fig. 5].  
Claim 9
Claim 9  is an apparatus/vehicle comprising one or more propellers driven by a motor; an antenna; and a processor operatively coupled to the antenna; the antenna and the processor configured to detect the risk of collision as seen in Claim 1, thus is analogous to Claim 1. For the reasons given above with respect to claim 1, claim 9 is rejected.  
Claim 10
Claim 10 has similar limitations to claim 2, therefore claim 10 is rejected with the same rationale as claim 2.
Claim 11
Claim 11 has similar limitations to claim 3, therefore claim 11 is rejected with the same rationale as claim 3.
Claim 12
Claim 12 has similar limitations to claim 4, therefore claim 12 is rejected with the same rationale as claim 4.
Claim 13
Claim 13 has similar limitations to claim 5, therefore claim 13 is rejected with the same rationale as claim 5.
Claim 14
Claim 14 has similar limitations to claim 6, therefore claim 14 is rejected with the same rationale as claim 6.
Claim 15
Claim 15 has similar limitations to claim 7, therefore claim 15 is rejected with the same rationale as claim 7.
Claim 16
Claim 16 has similar limitations to claim 8, therefore claim 16 is rejected with the same rationale as claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sampigethaya; Radhakrishna  US9310477
an air traffic management (ATM) system is provided that includes a memory device for storing data and a processor coupled to the memory device. The processor is programmed to receive object data associated with each of a plurality of airborne objects transmitted by at least one remote sensor device and generate an air traffic map to display a present location and a flight path for each airborne object based on the received object data. The object data includes situational awareness information for each airborne object and real-time position information for the at least one remote sensor device.

Bageshwar; Vibho, et al.   US9507020
Sense-and-avoid (SAA) requires an unmanned aircraft system (UAS) to detect and track intruder aircraft in the operating vicinity of the ownship UAS to identify guidance maneuvers required to perform self-separation and collision avoidance.

Kohn-Rich; Sylvia     US20160210863
some embodiments of the present invention guarantee a safe, quasi-optimal path. A shortest safe path through a rectangular grid graph may be calculated from a local start to a local goal defined as points on a nominal global path.

KIMCHI GUR, et al.  WO2015148262
an automated mobile vehicle that includes one or more distance determining elements configured to detect the presence of objects and to cause the automated mobile vehicle to alter its path to avoid the object.

Goodson; Anthony, et al.   US20130106645
System and methods for onboard sense and avoidance of an object are disclosed.

 Prevot, Thomas, et al. “UAS Traffic Management (UTM) Concept of Operations to Safely Enable Low Altitude Flight Operations, AIA A Aviation, 16th AIA A Aviation Technology, Integration, and Operations Conference, 13-17 June 2016, Washington, D.C..


"Introduction to TCASII,” Version 7.1, Feb. 28, 2011, Federal Aviation Administration,  HQ-111358.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270=7952. The examiner can normally be reached on M-TH 7-3, FRI 7-11.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html.
	If attempts to each the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached at (571) 272-5109. The Fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspot.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from the USPTO Customer Serie Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952